Citation Nr: 1207412	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-05 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether service connection should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970 and from December 1971 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at the RO in September 2011.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral knee pain was denied in a January 1999 rating decision; the Veteran did not appeal.

2.  Service connection for degenerative joint disease of the right knee was denied in a May 1999 rating decision; the Veteran submitted a notice of disagreement and a statement of the case was issued in August 2000; the Veteran did not perfect his appeal.  

3.  Service connection for osteoarthritis of the right knee was denied in a May 2002 rating decision; the Veteran did not appeal.

4.  The evidence received since the May 2002 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.


CONCLUSION OF LAW

1.  The January 1999, May 1999, and May 2002 RO decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board has found that the evidence is sufficient to reopen the Veteran's claim of entitlement to service connection for a right knee disability; as such, no further discussion of the VCAA is necessary as it pertains to this claim.

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In January 1999 the RO denied service connection for bilateral knee pain.  it concluded that service treatment records and a VA examination did not show findings regarding the claimed disability.  In May 1999 service connection for degenerative joint disease of the right knee was denied.  The RO determined that there was no record of treatment in service for degenerative joint disease of the right knee.  The May 2002 rating decision denied service connection for osteoarthritis of the right knee.  The RO determined that there was no evidence that the condition was caused or aggravated by service and no evidence that it was demonstrated to a compensable degree within one year of discharge from service.

New evidence received since the May 2002 rating decision includes a statement by the Veteran's private physician, E.J.M., MD, who stated in December 2009 that it seemed reasonable that the physical activity the Veteran had performed in service contributed to his arthritis.

Also added to the file is the Veteran's September 2011 testimony.  He stated that he sought treatment at the Washington D.C. VA Medical Center in either 1992 or 1993.  He also testified that he sought treatment in service in August 1976 and that he had continuous symptoms since service.  

The RO previously denied the Veteran's claim, in part, because there was no evidence of an injury in service and because there was no evidence establishing a relationship to service.  The Veteran's credible testimony as to symptoms in service suggests in-service injury.  Moreover, the Veteran's physician has suggested a relationship between the current diagnosis and service.  As such, the Board finds that previous defects identified by the RO are cured, and the claim maybe reopened.

The reopened claim will be addressed in the REMAND which follows.

	
ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a right knee disability is granted.


REMAND

Service treatment records reflect that in complained of pain in his knee caps in August 1976.  He has testified that he had knee symptoms in service and that they continued since then.  A statement by the Veteran's private physician suggests a relationship between activity in service and the current diagnosis of arthritis.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McClendon v. Nicholson, 20 Vet App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In the present case, the Board finds that the standards set forth in McLendon have been satisfied: There is evidence of a current right knee disability, the Veteran's competent statements indicate that he had problems in service and that he has experienced continuity of symptomatology since then (see Duenas v. Principi, 18 Vet. App. 512 (2004)), but there is insufficient evidence to decide this issue at present.  Therefore, the appeal of the claim of entitlement to service connection for a right knee disability should be remanded so that the Veteran may scheduled for a VA medical examination to obtain a nexus opinion. 

In light of the above discussion, the Board concluded that additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right knee disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present right knee disability is related to any disease or injury in service.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


